DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11, 19-25, 27-31 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claims 1, 11 and 34, the claims recite the limitation “an exterior surface” in line 7, line 17, and line 10, respectively, which renders the claims indefinite because it is unclear whether this is the same or different than the “exterior surface of the inflatable balloon” as previously set forth in the claims. For purposes of examination, this will be treated as being the same “exterior surface of the inflatable balloon” as set forth previously in the claims.
Regarding claim 11, the claim recites “connecting the plurality of ablation electrodes to conductors extending along the elongated shaft to supply the plurality of ablation electrodes with electrical power and connectable to a power source” in lines 6-8 which renders the claim indefinite because it is unclear if the claim requires the ablation electrodes, conductors, or both to be connectable to a power source. For purposes of examination, this will be treated as requiring the conductors to be connectable to a power source. It is noted that claim 1 was amended to correct this issue, however Applicant did not make a similar amendment to claim 11, therefore the above rejection is maintained.
Claims 9-10, 19-25, 27-31 and 33 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 11, 19, 21-22, 24-25, 27-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (US 20170042614) (“Salahieh”) in view of Goedeke et al. (US 20180161577) (“Goedeke”).
Regarding claim 1, Salahieh teaches a medical apparatus (see Figs. 13A-13B and 18P-18R, see also [0276]), comprising: a catheter (see catheter 57, Figs. 18P-18R) having an elongated shaft and a distal portion (as shown in Figs. 18P-18R), the distal portion including an inflatable balloon assembly (see membrane 34; Figs. 18N-18R); a plurality of ablation electrodes positioned on an exterior surface of the inflatable balloon assembly (see electrodes 6, Figs. 13A-13B and 18N-18R); conductors (see conductive traces 16, Figs. 13A-13B) extending along the elongated shaft (see 89 in Fig. 18R) to supply the plurality of ablation electrodes with electrical power, the conductors being connectable to a power source (see [0135]-[0137]); a plurality of thermistors (see temperature sensors 90, surface mount thermistors; [0138], Figs. 12-13B, see also “one or more temperature sensors 90 can be used per pair of electrodes 6; [0142]) positioned on the exterior surface of the inflatable balloon assembly that are connected to the conductors to form a resistive network (see “temperature sensor 90 can share the conductive trace 16 with the electrode 6”, [0139]); and a plurality of exterior access points on the conductors positioned between two of the plurality of ablation electrodes for obtaining electrical measurements of the plurality of thermistors (see conductive traces extending between the electrodes 6 and the interface between conductive traces 16 with the temperature sensor 90 as shown in Figs. 13A-13B), wherein the electrical measurements are indicative of a temperature measured by the plurality of thermistors (see resistance feedback from the thermistors, [0138]; see also [0136]); the inflatable 
Goedeke teaches a medical device (see Figs. 37A-37E) comprising splines (see proximal and distal ends of splines 3722, Figs. 37B and 37C) wherein each of the splines comprise bridging connectors (see region where splines diverge from each other in the central section; [0859], Figs. 37B-37C). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the each of the plurality of splines as taught by Salahieh to have bridging connectors in the central portion, thereby defining electromagnetic loops when the electrodes on each spline energize in light of Goedeke since electromagnetic forces are created when current passes through the loops, the motivation being to provide the additional benefit of providing better wall apposition by allowing the splines to abut the wall at circumferential points (see Goedeke [0859]).
Regarding claim 9, Salahieh further teaches the ablation electrodes being placed on the exterior surface of the balloon assembly by printing (see [0121]).
Regarding claims 11 and 19, Salahieh teaches similar limitations as discussed above in the rejection of claims 1 and 9. It is also noted that Salahieh additionally 
Regarding claims 21 and 22, Salahieh further teaches the resistive network including nodes coupled to respective voltage or current sources, the respective voltage or current sources having respective frequencies (see connection of each respective conductive lead 16 to the energy sources which are considered to have respective operating frequencies (i.e. radiofrequency, microwave), see [0135]).
Regarding claim 23, Salahieh further teaches the plurality of ablation electrodes and the plurality of thermistors being electrically coupled with the plurality of splines (see branches 87 with the ablation electrodes and thermistors as shown in Figs. 13A-13B and 18N-18P, electrically coupled via the conductive leads 16 running through branches 87).
Regarding claim 24, Salahieh further teaches wherein the plurality of splines include flexible circuitry (as shown in Figs. 13A-13B), and the thermistors being configured to mount to the plurality of splines (as shown in Fig. 18N).
Regarding claims 25 and 31, Salahieh in view of Goedeke teaches the limitations of claims 24 and 30, however Salahieh in view of Goedeke fails to specifically teach the plurality of access points including eight access points, each spline of the plurality of splines including four thermistors of the plurality of thermistors positioned thereon.
Salahieh further teaches the electrode array pattern can vary (see [0129]) and additionally that the number and pattern of temperature sensors included in each flex circuit can vary (see [0139]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the number of electrodes and thermistors as taught by St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 27 and 33, Salahieh further teaches wherein the plurality of splines including four splines (see four splines as shown in Fig. 18P) configured to share the common distal electrical connection (see common electrical connection provided by the convergence of branches 87 at 89 as the branches come together at the shaft (see [0095], Figs. 1A-1B and 18R).
Regarding claims 28-30, Salahieh in view of Goedeke teaches similar limitations as discussed above in the rejection of claims 21-24.
Regarding claim 34, Salahieh in view of Goedeke teaches similar limitations as discussed above in the rejection of claim 1.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Goedeke and in further view of Bloom et al. (US 20130085493) (“Bloom”).
Regarding claims 10 and 20, Salahieh in view of Goedeke teaches the limitations of claims 1 and 11, however Salahieh in view of Goedeke fails to teach wherein the ablation electrodes are placed on the exterior surface of the balloon assembly by stamping.
.
Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument directed to the combination of Salahieh in view of Goedeke failing to teach the electromagnetic loops as claimed (see Remarks pg. 9), the Examiner respectfully disagrees. The Examiner contends that the above modification provides the electromagnetic loops as claimed since the bridging connectors as taught by Goedeke would define electromagnetic loops when applied to Salahieh since electromagnetic forces are created when current passes through the loops. Since this would be an inherent property of the combined bridging connectors, the motivation for including the bridging connectors provides sufficient rationale to render the claims obvious under 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794